NO. 07-07-0463-CR

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL A

                                   JANUARY 11, 2008

                           ______________________________


                        DONALD RAY RECTOR, JR., APPELLANT

                                          V.

                           THE STATE OF TEXAS, APPELLEE

                         _________________________________

              FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

               NO. 56,147-D; HONORABLE RICHARD DAMBOLD, JUDGE1

                          _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               ABATEMENT AND REMAND


      Following a plea of not guilty, Appellant, Donald Ray Rector, Jr., was convicted by

a jury of possession of a controlled substance in a drug free zone, enhanced, and

sentenced to fifteen years confinement.     Appellant timely filed a notice of appeal



      1
          Sitting by assignment.
challenging his conviction. The clerk’s record filed on January 3, 2008, contains the Trial

Court’s Certification of Defendant’s Right of Appeal. The form, however, is not signed by

Appellant as required by Rule 25.2(d) of the Texas Rules of Appellate Procedure.2


       Consequently, we abate this appeal and remand the cause to the trial court for

further proceedings. Upon remand, the trial court shall utilize whatever means necessary

to secure a Certification of Defendant’s Right of Appeal in compliance with Rule 25.2(d).

Once properly executed, the certification shall be included in a supplemental clerk’s record

and filed with this Court on or before January 31, 2008.


       It is so ordered.


                                                 Per Curiam


Do not publish.




       2
       Rule 25.2(d) was amended to require that a defendant sign the certification and
receive a copy. The amendment became effective September 1, 2007.

                                             2